ON REHEARING.
SOMERVILLE, J.
We do not think that our ruling that the bill of complaint must allege possession in the complainant and his predecessors in interest is at all inconsistent with anything that was ruled or said in Fowler v. Ala. I. & S. Co., 164 Ala. 414, 51 South. 393, or in Woodlawn R. & D. Co. v. Hawkins, 186 Ala. 234, 65 South. 183. In the first-named case the rebuttal of laches was grounded upon complainant’s possession, and it was suggested that, in the absence of actual possession — that is, a possessio pedis — general acts of ownership would doubtless be sufficient; in other words, the lands, being wild and unoccupied, and com*39plainant’s estate being only undeveloped minerals, possession might be sufficiently shown for the purpose in hand by proof of such general acts of ownership as usual and feasible for such an estate in such lands. In the Hawkins Case the record shows that the bill of complaint alleged complainant’s possession generally as well as particular acts of ownership. „So the question here ruled upon was not there presented. On this branch of the case we adhere to our original conclusion.
On the other branch of the case, however, after a prolonged consideration of the very peculiar facts shown by the bill of complaint, we are now constrained to a different'conclusion, for reasons which we will now undertake to state. The bill shows that actual deceit was practiced by Samuel T. Fowler upon his principal, Beers,' for whom he bought the land, and that this deceit resulted in a flagrant fraud upon Beers and Crawford — actual fraud as distinguished from fraud which is constructive only. Employed as a trusted agent to. buy' the land and deliver it over to his principal, whose money he used to pay for it, he procured a conveyance of the title to his infant son, Samuel O. Fowler, then three or four years of age. This occurred on June 17, 1882. On June 28, 1882, Samuel T. Fowler, pursuant to his obligation in the premises, conveyed the mineral interests in certain lands, including the tract in suit, to his principal Beers, with the recital that it was “the mineral right to the land conveyed Toy S. W. Arnold to Samuel W. Fowler, June 17, 18821 It must be noted, also, that in correlation with this false statement, the deed made to Samuel O. Fowler was kept off the record for 18 years, being finally recorded on June 4, 1900 — by sinister design or strange co-incidence the very day on *40which. Crawford, the grantee of Beers, conveyed to- Elliott, the grantor of complainant. On the-former-appeal in this case it was held “that the deed procured by ¡Fowler- to ■ his infant son would be considered as to Crawford and his successors in interest, as the confederated breaking up and repudiation of the trust reposed in the former, with the result that the son became by construction of law a trustee for the complainant, a trustee ex maleficio-.” It ■ follows, as declared of a similar situation by the Supreme Court of the United State in McIntire v. Pryor, 173 U. S. 38, 52, 19 Sup. Ct. 352, 43 L. Ed. 606, that Samuel O. Fowler is as fully chargeable with the fraud and deceits practiced upon Beers and his successors in title as if Samuel 0. had committed them personally.
In the fraudulent procurement of the deed to Samuel O., Samuel T. was his agent; and when Samuel T., ostensibly discharging his trust, falsely represented to his grantee, Beers, by the solemn recital of his deed, that this land had just been conveyed to- himself by the owner, Arnold, it was as much the declaration of Samuel O. as if the latter were sui juris and dealing personally with Beers. The sequel now stands revealed. Samuel 0. Fowler, by reason of the false statement made to Beers, and equally to every one of his successors in title, cannot now be heard to say that any one of them had constructive notice of the actual state of the title; for this false statement absolved Beers and his successors from the usually recognized duty of examining antecedent links in their chain of title, and invited and authorized their belief in its integrity. And, in the absence of affirmative proof to the contrary, a court of equity and conscience must and will presume that they accepted the statement as true, and that their delay in the prosecution of their *41rights was the result of that deception.—See Batson v. Alex. City Bank, 179 Ala. 480, 60 South. 313 (13).
And we are clearly of the opinion. that such -a delay, the. result of the respondent’s affirmative fraud and concealment, there being no adverse possession of the mineral interest by respondent, prima facie never ripened into laches, no matter how long continued. McIntire v. Pryor, 173 U. S. 38, 54, 19 Sup. Ct. 352, 43 L. Ed. 606; Michoud v. Girod, 4 How. 503, 11 L. Ed. 1076; 16 Cyc. 169, 170. The doctrine of laches is a shield and ought never to become a sword, and, though it is applied in harmony with well-established general principles, precedents are not allowed to control particular cases, but each case is considered and determined upon its own peculiar facts. We are convinced that equity ought not to sanction its application here unless complainant’s predecessors can be charged with actual knowledge or its equivalent. The result of these considerations is that on the facts shown by the bill of complainant, it is not incumbent upon complainant to allege a want of knowledge or notice on the part of itself or its antecedent privies in title, and that, if any of them ever had such knowledge or notice, 'the burden is upon respondent to plead and prove it, so far as the imputation of laches is concerned.
It is, of course, to be observed that we are dealing here with the parties and privies to the original fraud, and not with an innocent purchaser from Samuel O. Fowler.
The bill of complaint as a whole must therefore be pronounced sufficient as against the demurrers, all of which are addressed to the entire bill; and, there being no ground of demurrer addressed to that part of the bill which sets up possession in complainant and its *42predecessors in title, all the grounds of demurrer were properly overruled.
We deem it proper to say that on the original hearing of the case the full bearing and significance of the false recital in the deed of Samuel T. Fowler to Beers was not brought to our attention, and its consideration was obscured by the prominence given to other aspects and theories of the case.
The application for rehearing will be granted, the former judgment of reversal will be set aside, and a judgment will now be entered affirming the decree of the chancery court.